DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
 
Applicant’s amendment filed on February 19, 2021 is acknowledged and has been entered.  Claims 1-9 have been canceled.  Claim 10-13 have been amended.  Claim 16 is newly added Claims 10-16 are pending.

Claims 10-16 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is made NON-FINAL as necessitated by Amendment.

New Grounds of Rejection as necessitated by Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abi-Samra, et al. (Lab on Chip, 2011, vol. 11, p. 723-726).
With regard to claim 10, Abi-Samra teaches a microfluidic chip for thermally incubating an aqueous sample comprising target nucleic acid, the microfluidic chip comprising, from a proximate to a distal end: 
an inlet port comprising an inner wall including a sealing agent attached to the inner wall of the inlet port in a pre-loaded solid state so as to not obstruct the passage of the aqueous sample, said sealing agent having a melting point above room temperature and being immiscible with and having a lower density than the aqueous sample wherein the sealing aqent is a wax; (Figure 1, where the multiple valves and reaction regions on a microfluidic disc is depicted and where wax plugs or seals are noted); 
and a flow channel positioned between an upper plate and a lower plate of the microfluidic chip, the flow channel being in fluid communication with the inlet port and a plurality of reaction compartments positioned on one or more surfaces of an inside wall of the upper plate and the lower plate the reaction compartments comprising a plurality of wells, 
With regard to claim 11, Abi-Samra teaches a microfluidic chip of claim 10, wherein the inlet port further comprises an injection channel positioned in the inner wall of the inlet port, the injection channel including at least one or more elements selected from a groove and protrusion, and the sealing agent is positioned in the injection channel in the pre-loaded solid state, wherein the injection channel and the inlet port 5are fluidically connected (Figure 1, where the multiple valves and reaction regions on a microfluidic disc is depicted and where wax plugs or seals are noted; see Figure 2, where the function of the wax seal or valve is described and analyzed in more detail where colored fluids are depicted as being transported from one location to another then sealed when the wax was cooled; p. 725, col. 1).  
With regard to claim 12, Abi-Samra teaches a microfluidic chip of claim 10, wherein the inlet port comprises an opening and the sealing agent spans an inner circumference of the inlet port, in the pre-loaded solid state, thereby surrounding the opening within the inlet port (Figure 1, where the multiple valves and reaction regions on a microfluidic disc is depicted and where wax plugs or seals are noted; see Figure 2, where the function of the wax seal or valve is described and analyzed in more detail where colored fluids are depicted as being transported from one location to another then sealed when the wax was cooled; p. 725, col. 1).  
With regard to claim 13, Abi-Samra teaches a microfluidic chip of claim 10, further comprising an outlet port distal from the 10inlet port and in fluid communication with the flow channel, wherein the sealing agent is further attached to an inner wall of the outlet port in an additional pre-loaded solid state (Figure 1, where the multiple valves and reaction regions on a microfluidic disc is depicted and where wax plugs or seals are noted; see Figure 2, where the function of the wax seal or valve is described and analyzed in more detail where colored fluids are depicted as being transported from one location to another then sealed when the wax was cooled; p. 725, col. 1).  
With regard to claim 14, Abi-Samra teaches a kit for thermally incubating an aqueous sample suspected to contain a target nucleic acid, the kit comprising the microfluidic chip of claim 10; and a displacement fluid immiscible with both the aqueous sample and the sealing agent (Figure 1, where the multiple valves and reaction regions on a microfluidic disc is depicted and where wax plugs or seals are noted; see Figure 2, where the function of the wax seal or valve is described and analyzed in more detail where colored fluids are depicted as being transported from one location to another then sealed when the wax was cooled; p. 725, col. 1).  
With regard to claim 1515, Abi-Samra teaches an analytical system for thermally incubating an aqueous sample comprising a target nucleic acid, the analytical system comprising: the kit of 
a thermal incubation station configured to subject the microfluidic chip to a series of heating steps, wherein in one or more of the heating steps the melting temperature of the sealing agent is exceeded such that it is molten, thereby allowing for the exchange of gas and pressure equilibration through the inlet 25port (Figure 1, where the multiple valves and reaction regions on a microfluidic disc is depicted and where wax plugs or seals are noted; see Figure 2, where the function of the wax seal or valve is described and analyzed in more detail where colored fluids are depicted as being transported from one location to another then sealed when the wax was cooled; p. 725, col. 1).
With regard to claim 16, Abi-Samra teaches a chip of claim 10, wherein the sealing agent is configured to allow for exchange of gas and pressure equilibration through the inlet port when the melting temperature of the sealing agent is exceeded such that it is molten (Figure 1, where the multiple valves and reaction regions on a microfluidic disc is depicted and where wax plugs or seals are noted; see Figure 2, where the function of the wax seal or valve is described and analyzed in more detail where colored fluids are depicted as being transported from one location to another then sealed when the wax was cooled; p. 725, col. 1).

Response to Arguments
Applicant’s arguments with respect to claims 10-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
No claims are allowed.  All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM